In an action by a subcontractor for work, labor, materials and services performed, Marjorie Glazer, individually and as personal representative of Henry Glazer, deceased, appeals from stated portions of an order and judgment (one paper) of the Supreme Court, Nassau County, entered September 12, 1979, which, inter alia, granted summary judgment in favor of the plaintiff and against the said defendants in the amount of $1,902.35. Order and judgment modified, on the law, by deleting so much thereof as granted summary judgment in favor of the plaintiff against the appellants upon the first cause of action, and substituting therefor a provision denying summary judgment as to the said cause of action. As so modified, order and judgment affirmed insofar as appealed from, without costs or disbursements. The question as to whether Henry Glazer and Marjorie Glazer had converted or improperly diverted trust funds held by the corporate defendant pursuant to article 3-A of the Lien Law presents issues of fact which can only be resolved after a trial. Liability cannot be imposed upon said individuals merely because they were officers and agents of the defendant corporation at the time such trust funds were converted. (See Fleck v Perla, 40 AD2d 1069; Scriven v Maple Knoll Apts., 46 AD2d 210.) Lazer, J. P., Gibbons, Gulotta and Margett, JJ., concur.